TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00025-CR


NO. 03-96-00026-CR







Roland Hill, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT


NOS. 0954612 & 0940499, HONORABLE MIKE LYNCH, JUDGE PRESIDING







PER CURIAM


	These are appeals from judgments of conviction for unauthorized use of a motor vehicle. 
Appellant's court-appointed attorney filed a brief concluding that the appeals are frivolous and without
merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the records demonstrating why there are no arguable grounds to be advanced. 
See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.
Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's
brief was delivered to appellant, and appellant was advised of his right to examine the appellate record and
to file a pro se brief.  No pro se brief has been filed.

	We have reviewed the records and counsel's brief and agree that the appeals are frivolous
and without merit.  Further, we find nothing in the records that might arguably support the appeal.

	The judgments of conviction are affirmed.


Before Justices Powers, Jones and Kidd

Affirmed

Filed:   February 27, 1997

Do Not Publish